Citation Nr: 0706248	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating that granted 
service connection and a noncompensable rating for hepatitis 
C, effective November 5, 2002.  In July 2006, the veteran 
testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA digestive conditions 
examination in June 2003.  The diagnosis was hepatitis C.  VA 
treatment records since that time note assessments including 
hepatic C.  A 2004 treatment note indicated that his 
hepatitis C was considered cured due to the low viral load.

At the July 2006 Board hearing, the veteran testified that he 
suffered from body aches and cramps in his legs.  He also 
reported that he had nausea and that he had been diagnosed 
with cirrhosis of the liver.  

The Board notes that the veteran is essentially indicating 
possible worsening of his hepatitis C since the last 
examination.  Also, it has been well over three years since 
the last VA examination in June 2003.  VA's General Counsel 
has indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Since the Board has determined that a medical examinations is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

At the August 2006 Board hearing, the veteran also reported 
that he had received recent VA treatment for his hepatitis C 
at the Bay Pines, Florida VA Medical Center.  He has also 
apparently received treatment at the Fort Myers, Florida VA 
Outpatient Clinic.  The Board observes that the most recent 
VA treatment reports of record are dated in July 2004.  

As there are possible further VA treatment records that may 
be pertinent to the veteran's claim, they should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his 
hepatitis C and dated from July 2004 to 
the present, from the Bay Pines, Florida 
VA Medical Center and the Fort Myers, 
Florida VA Outpatient Clinic.  



2.  Schedule the veteran for a VA 
digestive examination to determine the 
severity of his service-connected 
hepatitis C.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected hepatitis C should be reported 
in detail.  All tests deemed necessary, 
including serologic tests, should be 
conducted.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether the veteran 
currently suffers from cirrhosis due to 
hepatitis C.  Additionally, the examiner 
should indicate whether, due to hepatitis 
C, the veteran suffers from symptoms such 
as fatigue, malaise, anorexia, 
arthralgia, and/or right upper quadrant 
pain; and the severity, frequency, and 
duration of such.  The examiner should 
also indicate whether the veteran suffers 
from weight loss or hepatomegaly, and 
whether he requires dietary restriction 
or continuous medical for treatment of 
symptoms of hepatitis C.

3.  Thereafter, review the claim for 
entitlement to an initial higher 
(compensable) rating for hepatitis C.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


